Title: To Thomas Jefferson from James Madison, 29 February 1808
From: Madison, James
To: Jefferson, Thomas


                        
                            Department of State, February 29th. 1808.
                        
                        Agreeably to the resolution of the Senate of the 30th November last, the Secretary of State has the honor to submit to the President for the information of the Senate, the statements herewith inclosed from No. 1 to 13  inclusive.
                  No. 1. A statement of impressments from American vessels into the British service, since the last report made from this Department on the 5th. March, 1806, founded upon documents transmitted in the first instance to this office. 
                  Those from No 2 to 13 inclusive being a series of returns and abstracts received from General Lyman, the Agent of the United States at London, giving an Account of the applications made by him in relation to seamen from 1st April 1806 to 30th June 1807, and of the result of these applications, and exhibiting other particulars required by the resolution.
                  Not having received any returns from the West Indies since the date of the last report to the House of Representatives on this subject, nor from General Lyman for the Quarter ending on the 1st January last, the Secretary of State has not the means, at present, of giving with any degree of precision the information asked for in the last clause of the resolution. From the returns in the office it would appear that 4228 American Seamen had been impressed into the British service since the commencement of the War, and that 936 of this number had been discharged leaving in that service 3292. General Lyman in a letter dated on the 21st October 1807, estimates the American seamen now detained in the British service at a Number greatly beyond what is here stated; but he does not give the data on which his estimate is made.
                  All which is respectfully submitted.
                        
                            James Madison
                     
                        
                    